BRF S.A. PUBLICY HELD COMPANY CNPJ/MF Nº 01.838.723/0001-27 NIRE 42.300.034.240 MINUTES OF THE ORDINARY AND EXTRAORDINARY MEETING HELD ON APRIL 26, 2017 (Presented in a summarized form, according to article 130, paragraph1, of Law n. 6.404, of December 15, 1976) 1) Date, Time and Place: The Meeting was held on April 26, 2017, at 11:00 hours, in the headquarters of BRF S.A. (“BRF” or “Company”), located at Rua Jorge Tzachel, Nº 475, in the city of Itajaí, Santa Catarina state. 2) Summons and Presence: The meeting was called in a notice published in the following newspapers: Valor Econômico (27 th , 28 th and 29 th days of the month - pages B7, B8 and B5, respectively) and Diário Oficial do Estado de Santa Catarina , (27 th
